16-10992-smb         Doc 5595        Filed 11/05/18 Entered 11/05/18 09:50:45                       Main Document
                                                  Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                              :
 In re:                                                       : Chapter 11
                                                              :
 SUNEDISON, INC., et al.,                                     : Case No. 16-10992 (SMB)
                                                              :
                       Reorganized Debtors.1                  : (Jointly Administered)
                                                              :

       ORDER EXTENDING TIME FOR SERVICE OF PROCESS PURSUANT TO
      RULES 7004(a) AND 9006(b)(1) OF THE FEDERAL RULES OF BANKRUPTCY
         PROCEDURE AND RULE 4(m) OF THE FEDERAL RULES OF CIVIL
              PROCEDURE IN CERTAIN ADVERSARY PROCEEDINGS

                  Upon consideration of the SunEdison Litigation Trust’s Second Motion for Order

 Extending Time for Service of Process Pursuant to Rules 7004(a) and 9006(b)(1) of the Federal

 Rules of Bankruptcy Procedure and Rule 4(m) of the Federal Rules of Civil Procedure in

 Certain Adversary Proceedings (the “Motion”);2 and the Court having jurisdiction to consider

 the Motion and to grant the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

 the matter being a core proceeding under 28 U.S.C. § 157(b)(2); and venue being proper under


 1
     The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s tax
     identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind Holdings,
     Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind
     California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility Holdings, Inc. (6443);
     SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx (1969);
     SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar, Inc. (7782);
     SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable Ventures, Inc. (1788); Silver
     Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun Edison LLC (1450); SunEdison
     Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC (5787); PVT Solar, Inc. (3308); SEV
     Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273); Blue Sky West Capital, LLC (7962); First
     Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle Holdings III, LLC (4238); DSP Renewables, LLC
     (5513); Hancock Renewables Holdings, LLC (N/A); EverStream HoldCo Fund I, LLC (9564); Buckthorn
     Renewables Holdings, LLC (7616); Greenmountain Wind Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC
     (N/A); Somerset Wind Holdings, LLC (N/A); SunE Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC
     (8926); SunE MN Development Holdings, LLC (5388); SunE MN Development, LLC (8669); Terraform Private
     Holdings, LLC (5993); Hudson Energy Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison
     Products, LLC (4445); SunEdison International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind
     Holdings, LLC (1344); First Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance
     Co., LLC (1607). The address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd
     floor, St. Louis, MO 63141.
 2
     Capitalized terms used in this Order but not otherwise defined herein shall have the meanings ascribed to such
     terms in the Motion.
16-10992-smb         Doc 5595    Filed 11/05/18 Entered 11/05/18 09:50:45             Main Document
                                              Pg 2 of 6


 28 U.S.C. §§ 1408 and 1409; and due and proper notice having been given, and it appearing that

 no other or further notice need be provided; and approval of the Motion being in the best

 interests of the SunEdison Litigation Trust, creditors and all parties in interest; and after due

 deliberation and sufficient cause appearing therefor, it is hereby

                ORDERED THAT:

                1.       The Motion is GRANTED as set forth herein.

                2.       The deadline to serve a summons and complaint, as set forth in Rule

 7004(a) of the Federal Rules of Bankruptcy Procedure, is extended to April 17, 2019, in each of

 the Adversary Proceedings listed on Exhibit 1 attached hereto.

                3.       The Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.


 Dated: November 5th, 2018
        New York, New York

                                                /s/ STUART M. BERNSTEIN
                                                Honorable Stuart M. Bernstein
                                                United States Bankruptcy Judge




                                                2
16-10992-smb   Doc 5595   Filed 11/05/18 Entered 11/05/18 09:50:45   Main Document
                                       Pg 3 of 6




                             EXHIBIT 1 TO ORDER

                              Adversary Proceedings
16-10992-smb     Doc 5595      Filed 11/05/18 Entered 11/05/18 09:50:45      Main Document
                                            Pg 4 of 6


                        Defendant                          Adv.Pro.No.    Domestic/Foreign


  3MegawattGmbh                                             18Ͳ01041            Foreign
  8minuteenergySPV1LLC                                     18Ͳ01474           Domestic
  AbogadosYAsesoresS.DeR.L.,etal.                     18Ͳ01248            Foreign
  AccentDesign                                              18Ͳ01115           Domestic
  AddleshawGoddard                                          18Ͳ01281           Domestic
  AntelopeValleyCattle&MillingCo.                       18Ͳ01094           Domestic
  Applus(Shanghai)QualityInspection                       18Ͳ01483            Foreign
  ArizonaSolarWave                                         18Ͳ01485           Domestic
  AstromTechnicalAdvisorsS.L.                             18Ͳ01475            Foreign
  AtersaGrupoElecnor                                       18Ͳ01045            Foreign
  AtersaS.L.
  AxialSistemasSolares,S.L.                               18Ͳ01249            Foreign
  B.BoschS.A.                                              18Ͳ01486           Domestic
  BruceW.Kingsley                                          18Ͳ01257           Domestic
  BuildNative,Inc.                                         18Ͳ01050           Domestic
  BurnellControls(Kent)Ltd.(dbaBurnellSwitchgear&     18Ͳ01258           Domestic
  Control)
  Burr&TiegsElectrical                                    18Ͳ01051           Domestic
  CitibankN.A.Uruguay                                     18Ͳ01261           Domestic
  Citiguard,Inc.                                            18Ͳ01262           Domestic
  CityOfBrockton                                           18Ͳ01263           Domestic
  Claro&Cia                                                18Ͳ01266           Domestic
  CleanEnergyofAmericaGroup,Inc.                        18Ͳ01327           Domestic
  CochranInc.                                               18Ͳ01353           Domestic
  CTCorporation                                             18Ͳ01058           Domestic
  DACBeachcroft                                             18Ͳ01269           Domestic
  Datareef,LLC                                              18Ͳ01328           Domestic
  DennisMcPadden                                            18Ͳ01117           Domestic
  BonnieMcPadden
  EffectiveEnvironmental                                    18Ͳ01301           Domestic
  EndeavorStaffingLLC                                      18Ͳ01277           Domestic
  FarEastCableCo.Ltd.                                    18Ͳ01488            Foreign
  FeeneyWirelessLLC                                        18Ͳ01209           Domestic
  FirstMarkAdvantage,LLC                                   18Ͳ01489           Domestic
  FiveStarImpactLLC                                       18Ͳ01402           Domestic
  Forlexco                                                   18Ͳ01490           Domestic
  FranciscoPerezͲGundin                                     18Ͳ01416           Domestic
  FrankW.NicholsAndCelestia                              18Ͳ01211           Domestic
  GlobalPowerGas&ElectricLLC                            18Ͳ01215           Domestic
16-10992-smb     Doc 5595    Filed 11/05/18 Entered 11/05/18 09:50:45   Main Document
                                          Pg 5 of 6


  GreenCareCompaniesInc.                             18Ͳ01216           Domestic
  GreenbizGroupInc.                                   18Ͳ01393           Domestic
  HartTechLLC                                         18Ͳ01494           Domestic
  HebtIrvine1LLC                                     18Ͳ01458           Domestic
  HebtIrvine2LLC                                     18Ͳ01459           Domestic
  HSEFSeguridadySalud,S.L.                          18Ͳ01222            Foreign
  HwangMokParkPC                                     18Ͳ01223            Foreign
  HybridElectricBldg.TechnologiesIrvine2,LLC      18Ͳ01224           Domestic
  IndustrialSpecialtyServices                         18Ͳ01302           Domestic
  IngenieriaMecanoS.L.                                18Ͳ01404            Foreign
  InstalacionesNegratin,S.L.                          18Ͳ01226            Foreign
  InternationalEquipmentLeasingInc.                  18Ͳ01303           Domestic
  IrrevocableTrustOfWilliamB                        18Ͳ01120           Domestic
  JiangYinFreeNewenergyElectricPowerInvestment    18Ͳ01517            Foreign
  Co.,Ltd.
  Jiangsu1Touch                                       18Ͳ01460            Foreign
  JiangyinJianheSteel                                 18Ͳ01461            Foreign
  Kim&Chang                                           18Ͳ01518            Foreign
  KLBGroupPerformanceEveryday,S.L                   18Ͳ01230            Foreign
  LeapConsulting                                       18Ͳ01304           Domestic
  ManufacturasBrauxS.L.                               18Ͳ01237            Foreign
  MCTechCo.Ltd.                                      18Ͳ01495            Foreign
  MeinsConsulting,S.L.                                18Ͳ01405            Foreign
  MPKMGoldingLtd.                                    18Ͳ01241           Domestic
  NegratinRenewableSL                                 18Ͳ01141            Foreign
  NortheastSolarServices                              18Ͳ01497           Domestic
  OmniLogistics,Inc.                                  18Ͳ01145           Domestic
  OrbisTerrarumProjects                               18Ͳ01147            Foreign
  PacificGas&ElectricCompany                       18Ͳ01149           Domestic
  PowerElectronicsCorp.                               18Ͳ01152            Foreign
  PowerElectronicsUSA,Inc.
  PrimeSolarSource,LLC                               18Ͳ01126           Domestic
  ProsoliaSigloXXI                                    18Ͳ01153            Foreign
  PVGuruInc.                                          18Ͳ01451           Domestic
  R.M.YoungCompany                                   18Ͳ01129           Domestic
  RenewEnergyGroup                                    18Ͳ01452           Domestic
  Ritch,Mueller,HeatheryNicolau                     18Ͳ01161            Foreign
  SamrajEngineering                                    18Ͳ01464            Foreign
  Schenker,Inc.                                        18Ͳ01500           Domestic
  ShaferLandfillTrust                                 18Ͳ01130           Domestic
  ShandongSunwaySteelBuildingCo.                    18Ͳ01501            Foreign


                                              2
16-10992-smb   Doc 5595    Filed 11/05/18 Entered 11/05/18 09:50:45   Main Document
                                        Pg 6 of 6


  ShineUpSolarLLC                                  18Ͳ01373           Domestic
  ShinsungSolarEnergyCo.Ltd.                      18Ͳ01385            Foreign
  SinoͲAmericanSiliconProducts                      18Ͳ01386            Foreign
  StarhubLtd.                                        18Ͳ01318           Domestic
  SunFusionSolarElectric,Inc.                      18Ͳ01333           Domestic
  SungJuCo.Ltd.                                    18Ͳ01507            Foreign
  SunlightSolarEnergy                               18Ͳ01508           Domestic
  SustainableEnergySystems                          18Ͳ01509           Domestic
  SynergyInnovationsPTELtd.                        18Ͳ01469            Foreign
  TechMahindraLtd.                                  18Ͳ01334            Foreign
  ThunderbirdLogistics                               18Ͳ01133           Domestic
  Thuraisingham,Ravi                                 18Ͳ01157           Domestic
  TKHVAC&ElectricalServices                       18Ͳ01335           Domestic
  TownOfGrafton                                     18Ͳ01184           Domestic
  TownofHolliston                                   18Ͳ01520           Domestic
  TripleCrownSolarStructuresInc.                  18Ͳ01191           Domestic
  TUVSUDCert&TestChinaSHH                       18Ͳ01313            Foreign
  UCPCLimited                                        18Ͳ01193           Domestic
  Unirac,Inc.                                        18Ͳ01453           Domestic
  WoongjinEnergy                                     18Ͳ01387            Foreign
  ZeewooTechCorp.                                   18Ͳ01471            Foreign
  ZhengzhouXSDMach.                                 18Ͳ01472            Foreign
  ZhonghuanSemiconductorCorporation                 18Ͳ01388            Foreign




                                         3
